DRIVE SYSTEM FOR ROTATING
A WHEEL OF A LANDING GEAR



FIRST OFFICE ACTION

This action is in response to the Applicant’s Preliminary Amendment dated Feb. 26, 2019.

DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element numbers 12’ and 13’ which are not set forth in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

TITLE

The title is objected to because it is not clearly descriptive of the claimed invention. The gist of the Applicant’s claimed invention is directed to a transmission error measurement apparatus, yet the title sets forth nothing regarding such a measurement apparatus.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that is regarded as the invention.

Independent claim 1, line 3; the limitation “a drive element, such as a drive pinion” is indefinite as to whether a drive pinion is actually required by the claim or just a drive element.

Claim 5 depends from claim 4 but fails to further limit claim 5. Instead claim 5 sets for the same subject matter as that of claim 4.
Claim 10 is indefinite because the claim sets forth that the motor speed indication measurement device comprises a motor speed sensor device for measuring over time a rotational speed of the motor when in the drive configuration in the alternative (ie. not required). However, claim 10 depends from claim 9, and claim 9 requires that the motor speed indication measurement device measures over time a rotational speed of the motor when in the drive configuration.
Claim 16 is indefinite because the claim sets forth that the motor torque indication measurement device comprises a motor torque sensor device for measuring a rotational torque of the motor when in the drive configuration in the alternative (ie. not required). However, claim 16 depends from claim 15, and claim 15 requires that the motor torque indication measurement device measures a rotational torque of the motor when in the drive configuration.
Claim 21, line 3; the limitation “isolated events, such as a manoeuvre of the aircraft” is indefinite as to whether a manoeuvre is actually required by the claim or just an isolated event.

Independent claim 23, lines 2 - 3; the limitation “a drive element, such as a drive pinion” is indefinite as to whether a drive pinion is actually required by the claim or just a drive element.
Claim 26, lines 5 - 6; the limitation “such as the drive element or driven gear” is indefinite as to whether a drive element or driven gear is actually required by the claim.
Claim 27, line 5; the limitation “isolated events, such as a manoeuvre of the aircraft” is indefinite as to whether a manoeuvre is actually required by the claim or just an isolated event.


35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 8, 12 - 16, 22 - 26, and 28 - 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior art of Airbus Operations (GB 2523780).

With respect to independent claims 1 and 23, Airbus sets forth a drive system, and a corresponding operating method, for rotating a wheel of an aircraft landing gear, the drive system comprising:
a drive element (64);
a motor (52) operable to rotate the drive element; and
a driven gear (66) adapted to be attached to the wheel (16) so as to be capable of rotating the wheel,
wherein the drive system has a drive configuration (Fig. 3) in which the drive element is capable of meshing with the driven gear to drive the driven gear,
wherein the drive system further comprises a transmission error measurement apparatus (page 14, line 27 - page 15, line 22) configured to obtain, over time, measurement data of a characteristic of the drive system when in the drive configuration, the measurement data providing an indication of a transmission error between a torque commanded by the motor and a resulting torque at the driven gear.

With respect to claim 2, Airbus sets forth that the transmission error measurement apparatus comprises a data transfer device so that the measurement data obtained can be transferred for later analysis (page 15, lines 17+).

With respect to claim 3, Airbus sets forth that the transmission error measurement apparatus comprises a data storage device so that the measurement data obtained can be stored for later analysis (ie. compared as per page 14, line 18 - 20).

With respect to claims 4 and 5, Airbus sets forth that the drive element (64) and driven gear (66) comprise a roller gear and sprocket (Fig. 3).

With respect to claim 6, Airbus sets forth that the transmission error measurement apparatus comprises a speed sensor device for measuring a rotational speed of a part of the drive system when in the drive configuration (page 15, lines 7+).

With respect to claim 7, Airbus sets forth that the speed sensor device is located on the drive element or driven gear for measuring a rotational speed of the drive element or driven gear, respectively, when in the drive configuration (page 15, lines 7+).

With respect to claim 8, Airbus sets forth that the speed sensor device is located on the drive element for measuring a rotational speed of the drive element when in the drive configuration (page 15, lines 7+).

With respect to claim 12, Airbus sets forth that the transmission error measurement apparatus comprises a torque sensor device, for measuring, over time, a torque on a part of the drive system when in the drive configuration (page 15, lines 4+).

With respect to claims 13 and 14, Airbus sets forth that the torque sensor device is located on the drive element or driven gear for measuring, over time, a rotational torque on the drive element or driven gear, respectively, when in the drive configuration (page 15, lines 4+).

With respect to claims 15 and 16, Airbus sets forth that the transmission error measurement apparatus comprises a motor torque indication measurement device for measuring an indication of the rotational torque provided by the motor when in the drive configuration (page 15, lines 4+).

With respect to claim 22, Airbus sets forth that an aircraft comprises the drive system as claimed (page 1, lines 5+).

With respect to claim 24, Airbus sets forth that the measurement data is at least partly analysed by the drive system as claimed (page 2, lines 23+).

With respect to claim 25, Airbus sets forth that the measurement data obtained is stored for later analysis (ie. data is measured and then compared as per page 14, line 18 - 20).



With respect to claim 26, Airbus sets forth a method comprising:
obtaining an indication of the motor rotational speed over time;
obtaining a rotational speed of the drive system over time;
comparing the motor rotational speed and the drive system rotational speed over the time period and providing an indication of a speed difference; and
using the speed difference to provide an indication of the amount of transmission error in the drive system (page 15, lines 7+).

With respect to claim 28, Airbus considers a trend in the indicated transmission error over time (Figs. 4 - 7).

With respect to claim 29, Airbus analyses if the indicated transmission error has exceeded a pre-set limit (page 15, lines 24+).

With respect to claim 30, Airbus decides on a maintenance/repair schedule for the drive system (page 15, lines 24+).


35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the 

claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 - 11, 17 - 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Airbus Operations (GB 2523780).

With respect to claims 9 and 10, Airbus fails to set forth that the transmission error measurement apparatus comprises a motor speed indication measurement device for measuring a rotational speed of the motor.
However, it would have been obvious to one having ordinary skill in the art armed with the Airbus teaching to measure such a rotational speed of the motor.
The motivation being that Airbus sets forth the use of a motor current draw measuring device to measure the current draw of the motor as well as a motor torque measuring device to measure the torque delivered by the motor. From these measurements, one having ordinary skill in the art would have the ability to deduce a rotational speed of the motor for further diagnosis of the system.

With respect to claim 11, Airbus sets forth that the motor speed indication measurement device is configured to be used, upon approach to landing of the aircraft, to match the rotational speed of the motor to a flight speed of the aircraft, prior to the drive system being configured in the drive configuration (page 1, lines 5 - 8).


With respect to claim 17, Airbus fails to set forth that the transmission error measurement apparatus comprises a vibration sensor device for measuring vibrations on a part of the drive system when in the drive configuration.
However, it would have been obvious to one having ordinary skill in the art armed with the Airbus teaching to measure such vibrations on a part of the drive system with a vibration sensor device as claimed.
The motivation being that Airbus teaches that when a torque or speed variation is present between the components of the drive system, an undesirable vibration may be present (page 12, lines 9+). Thus by detecting for such a vibration, a torque or speed variation could be determined.  

With respect to claim 18, Airbus fails to set forth that an accelerometer is used as a vibration sensor.
However, in conjunction with the above statement that it would have been obvious to use a vibration sensor within the taught system, the use of an accelerometer as the vibration sensor would have been obvious to one having ordinary skill in the art because an accelerometer is a very well known and commonly used vibration sensor.

With respect to claims 19 and 20, it would have been obvious to place the vibration sensor on a non-rotating part, such as a casing, as claimed. The motivation being that if the sensor was placed on a rotating part, the rotation itself would cause the sensor to vibrate and lead to unreliable results.


With respect to claim 21, Airbus fails to set forth a filter to filter out vibrations caused by isolated events.
However, it would have been obvious to one having ordinary skill in the art armed with the Airbus teaching to use such a filter to filter out such events. The motivation being that the use of vibration sensors commonly come with the use of filters to filter out unwanted noise.

With respect to claim 27, for the same reasons as was set forth above with respect to claims 17 - 21, the method comprising:
measuring vibrations on a part of the drive system over time;
filtering out vibrations caused by isolated events; and
using the vibration data to provide an indication of the amount of transmission error in the drive system is not deemed as being patentably distinct over Airbus.


CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Eric S. McCall/Primary Examiner
Art Unit 2856